DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Status of Claims
Claims 8-20 are pending where no claims have been amended.  Claims 1-7 are withdrawn from consideration and claims 8-20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102/103 and 103 rejection of the claims over EP 2883973 A1 to Jarret et al have been maintained.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2883973 A1 to Jarret et al (cited by applicant in IDS).
Regarding claim 8, Jarret discloses an extrusion made of an aluminum alloy of 6xxx series obtainable by a method comprising a) Casting a billet comprising, in weight % the following composition which lies within the instantly claimed composition (Jarret, abstract, Example, Table I):
Element
Claimed wt%
Jarret C wt%
Lies within?
Si
0.1-1.2
1.13
Yes
Cu
0-1.2
0.42
Yes
Mn
0.05-1.2
0.55
Yes
Mg
0.1-1.2
0.89
Yes
At least one ofCr
ZnTi
Zr
V
Cr: 0-0.3Zn: 0-0.5Ti: 0-0.21Zr: 0-0.2V: 0-0.1
Zr: 0.14
Yes
Al
Balance
Balance
Yes


b) Heat treating said cast billet; c) Extruding said heat treated billet through a die to form a solid or hollow extrusion; d) quenching said extrusion down to room temperature; e) natural aging which would inherently briefly occur once the alloy is brought to room temperature; f) stretching and aging (Jarret, abstract, Example, Tables 1-3, para [0031-0039]).
Regarding minor differences in the processing steps (i.e. the stretching step taking place between a pre-aging and aging step), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the extrusion of Jarret appears to be either identical or only slightly different than the structure and composition of the instantly claimed extrusion, as the instantly claimed product-by-process steps do not appear to imply any structure that the extrusion of Jarret does not possess.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding the additional product-by-process limitations of claims 9-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the extrusion of Jarret appears to be either identical or only slightly different than the structure and composition of the instantly claimed extrusion, as the instantly claimed product-by-process steps do not appear to imply any structure that the extrusion of Jarret does not possess.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding the composition of instant claim 10, the composition of Jarret lies within the instantly claimed ranges.
Regarding claim 17, although Jarret is silent as to the specific energy absorption of the extrusion, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the extrusion of Jarret would be expected to have the same or similar properties as the instantly claimed extrusion because the extrusion of Jarret has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 11, 12 and 20, the extrusion of Jarret may be a bumper (Jarret, para [0028]).
Claim Rejections - 35 USC § 103
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable EP 2883973 A1 to Jarret et al (cited by applicant in IDS) as applied to claims 8-17 and 20 above.
Regarding claim 10, Jarret discloses an extrusion as set forth above. 
Jarret discloses that the extrusion may have mechanical properties in excess of 425 MPa (Jarret, para [0028]) overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Jarret including the instantly claimed because Jarret discloses the same utility throughout the disclosed ranges.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over Jarret because Jarret does not disclose all of the instantly claimed product-by-process limitations.  This is not found persuasive because regarding minor differences in the processing steps (i.e. the stretching step taking place between a pre-aging and aging step), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the extrusion of Jarret appears to be either identical or only slightly different than the structure and composition of the instantly claimed extrusion, as the instantly claimed product-by-process steps do not appear to imply any structure that the extrusion of Jarret does not possess.    Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Applicant argues that the data in the instant specification demonstrates that the instantly claimed product-by-process steps result in unexpected results.  This is not found persuasive because to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, the data relied upon by applicant to show unexpected results does not show that the alleged unexpected results occur over the entirety of the claimed range as the data in the specification is directed solely to a billet that was homogenized at a temperature at above 520 °C during 5 hours, then solution heat treated 100 seconds at a soaking temperature above 535 °C, quenched with a water cooling device giving a heat transfer flow of approximately 1 kW/m-2/°C until billet surface temperature reached 460 °C, 45 seconds later, then the extrusion speed was controlled such that the surface exit temperature be close to 550 °C, pre-aged at 140 °C and peak aged at 170 °C whereas the instantly claimed product-by-process steps of instant claim 8 allow most heat treatment steps to be conducted at unrestricted temperatures and time frames, and any specific processing parameters given are much broader than the conditions set forth in the data set forth in the instant specification.  As such, there is no evidence that any showing of unexpected results occurs over the entirety of the instantly claimed product-by-process limitations, and the properties achieved in the instant specification would not necessarily be present in alloys manufactured at radically different temperatures than those practiced in the instant specification but still allowed for by the metes and bounds of the instantly claimed product-by-process limitations. 
Applicant argues that only the claimed aging step (f) is critical and that the temperature and timing of other steps is not critical.  This is not found persuasive because to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, the data relied upon by applicant to show unexpected results of the instantly claimed aging step does not show that the alleged unexpected results occur over the entirety of the claimed range as the data in the specification is directed solely to specimens that have been pre-aged at 140 °C and peak aged at 170 °C whereas the instantly claimed product-by-process steps of instant claim 8 allow aging step f) to be conducted at unrestricted temperatures and time frames, and any specific processing parameters given are much broader than the conditions set forth in the data set forth in the instant specification.  As such, there is no evidence that any showing of unexpected results occurs over the entirety of the instantly claimed product-by-process aging limitations, and the properties achieved in the instant specification would not necessarily be present in alloys manufactured at radically different temperatures than those practiced in the instant specification but still allowed for by the metes and bounds of the instantly claimed product-by-process limitations. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738